—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Marcy Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from refusing to obey a direct order. The misbehavior report stated that on November 1, *7461996, petitioner had refused to obey two of the three directives given to him by a civilian teacher. Although petitioner testified that he had immediately complied with the teacher’s first order, this conflicting testimony merely presented a credibility issue for the Hearing Officer to decide (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Robles v Selsky, 231 AD2d 818, 819). In our view, the misbehavior report was “ ‘sufficiently relevant and probative’ ” to support the finding of guilt (Matter of Foster v Coughlin, supra, at 966, quoting Matter of Perez v Wilmot, 67 NY2d 615, 616-617).
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.